Title: To James Madison from William C. C. Claiborne, 27 December 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Dec. 27th. 1808.

Will you be good enough to convey to the President of the U. States my grateful acknowledgments for the flattering proof afforded me of his continued confidence by my reappointment as Governor of this Territory, & to assure him, that in the discharge of the duties annexed to that office, I shall never be actuated by other, than the purest motives of honest patriotism.
The enclosure is a Copy of my general order, directing to be detached, the Quota of Militia, which the President has required from this Territory; I hope & believe, that the number called for may be obtained by Voluntary Enlistment; But I nevertheless percieve a reluctance on the occasion which mortifies me exceedingly; it arises on the part of the Creoles from an apprehension, that they may probably be ordered out of the Territory, and on the part of the native Americans, from a fear lest they may be placed under the command of officers of the Regular Army; & these impressions are much encouraged by the opinions and discourses of a wretched, discontented Faction, (composed principally of the Partisans of Burr) which has so long infested this Territory.  I have the honor to be, Sir, with great respect, yo: hble Servt.

William C. C. Claiborne

